The plaintiff having built a house for the defendant was entitled to his mechanic's lien therefor, not merely for the value of the labor expended but for the contract price of the house (The Code, sec. 1781), which lien is superior to the homestead. Const., Art. 10, sec. 4. When the contractor undertakes to put up a building and complete the same, the contract is indivisible and his "mechanic's lien" embraces the entire outlay, whether in labor or material, being for "work done on the premises," i. e. for the betterments on it. The "laborer's lien" is solely for labor performed. The mechanic's lien is broader and includes the "work done," i. e. the "building built" or superstructure placed on the premises. Merrigan v.English, 9 Mont. 113, 124; Phelps v. Stray, 32 Neb. 19. *Page 267 
It is otherwise when there is simply material furnished which the owner places upon the building either himself or by employing others. The "material lien" is by virtue of the statute only, and does not come under the constitutional priority given to the "mechanic's lien for work done on the premises" over the homestead exemption. Cumming v. Bloodworth,87 N.C. 83.
The house being built upon an undivided and entire tract of 80 acres in the country, the mechanic's lien was upon the whole tract, especially as it is found as a fact or not denied, that the "house alone would be of comparatively little value, as no one would wish the house      (446) apart from the land." It was no segregation or division of the house from the tract that "the house and improvements were enclosed in a fence including about three acres." The lien is on the whole tract, but it should be divided if practicable and desired by the defendant in making sale, and the parts sold in such order as the homesteader may elect, so that it may be the lien will be discharged without exhausting the tract, and the part preferred by the debtor not subjected to sale. Thus modified, the judgment is
AFFIRMED.
Cited: Cheeseborough v. Sanatorium, 134 N.C. 248; Isler v. Dixon,140 N.C. 529; Alexander v. Farrow, 151 N.C. 323; Hall v. Jones, ib., 424;Roper v. Ins. Co., 161 N.C. 160.